Per Curiam.
March 4, 1909, a verdict was returned in the district court for Boyd county finding the plaintiff in error guilty of rape. March 8, 1909, his motion for a new trial was overruled and he was sentenced to imprisonment at hard labor for six years in the state penitentiary. December 6, 1909, he filed in the office of the' clerk of this court a certified transcript of said judgment of conviction, and the proceedings leading up thereto, his bill of exceptions of the evidence adduced on his trial and a petition in error. We are without jurisdiction to consider the petition for the reason that the transcript was not filed in this court within six months of the date of the plaintiff in error’s conviction, and it is evident that no action of any officer of the district court or this court prevented him from securing that transcript. In fact the transcript was duly certified by the clerk of the district court on the 10th day of March, 1909. Koclc v. State, 73 Neb. 354.
The proceedings in error, therefore, are
Dismissed.